DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankhouser et al. (2012/0209303 A1).
Regarding claim 5, Frankhouser et al. discloses an apparatus (Fig. 7) for identifying a position within a human body (Abstract), the apparatus (Fig. 7) comprising: a handle (118); a needle (130) extending from (Fig. 7) the handle (118); a force sensor (force sensor, Paragraph 0158) positioned to detect force exerted (Paragraph 0158) to the needle (130) while the needle (130) is being inserted within the human body (epidural space, Paragraph 0158); and circuitry (Paragraph 0032) within the handle (118) and in electrical communication (Paragraphs 0032 and 0157-0158) with the force sensor (force sensor, Paragraph 0158); the circuitry (Paragraph 0032) configured to determine the detected force (Fig. 24, Paragraphs 0032 and 0157-0158). (Figs. 4, 7, and 24, Paragraphs 0032, 0103-0112, and 0157-0158).
Regarding claim 6, Frankhouser et al. discloses a method of determining a position within a human body (epidural space, Paragraph 0158), the method comprising inserting the needle (130) of the apparatus (Fig. 7) of any claim of claims 1 through 5 into the human body (epidural space, Paragraph 0158). (Figs. 4, 7, and 24, Paragraphs 0032, 0103-0112, and 0157-0158).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarins et al. (2016/0220302 A1) in view of Frankhouser et al. (2012/0209303 A1).
Regarding claims 1-3, Zarins et al. discloses (Claim 1) an apparatus (Fig. 22) for identifying a position (L1/L2, Paragraph 0112) within a human body (Paragraph 0112), the apparatus (Fig. 22) comprising: a handle (handle, Paragraph 0112); a needle (needle, Fig.22, Paragraph 0112), the needle (needle, Fig.22, Paragraph 0112) comprising a first conductor (4000/4002) including a first electrically-uninsulated portion (4000) positioned (L1) along a shaft (shaft of needle, Fig.22, Paragraph 0112) of the needle (needle, Fig.22, Paragraph 0112) and a second conductor (4006/4008) including a second electrically-uninsulated portion (4006) positioned (L2) at a tip (4004) of the needle (needle, Fig.22, Paragraph 0112); and circuitry (Paragraph 0112) within the handle (handle, Paragraph 0112) and in electrical communication (Paragraph 0112) with the first and second conductors (4000/4002 and 4006/4008), the circuitry (Paragraph 0112) configured to determine a bioimpedance (Paragraph 0112) of tissue (Paragraph 0112)  between the first (4000) and second (4006) electrically-uninsulated portions while the needle (needle, Fig.22, Paragraph 0112) is inserted within the human body (Paragraph 0112); (Claim 2) wherein the handle (handle, Paragraph 0112) comprises one or more user feedback devices (mechanical indicator, Paragraph 0112) configured to provide an indication of the position (L1/L2) within the human body (Paragraph 0112) based on the bioimpedance (Paragraph 0112).
However, Zarins et al. does not disclose (Claim 1) wherein the needle is releasably coupleable with the handle, (Claim 3) further comprising a force sensor positioned to detect force exerted to the needle while the needle is being inserted within the human body. 
Frankhouser et al. teaches a similar device (Claim 1) wherein the needle (130) is releasably coupleable (via 128) with the handle (118), (Claim 3) further comprising a force sensor (force sensor, Paragraph 0158) positioned to detect (Fig. 24) force exerted (Paragraphs 0032 and 0158) to the needle (130) while the needle (130) is being inserted within the human body (Fig. 7, Paragraphs 0032 and 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Zarins et al.  to incorporate the releasable coupling and force sensor teachings of Frankhouser et al. The motivation for the modification would have been to allow for clarity of connection and to ease insertion of subsequent devices such as catheters (Paragraphs 0103 and 0114) and the ability to measure abrupt shifts in penetration force that could be correlated to a successful penetration (Paragraph 0203). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that teaches a apparatus for identifying a position within a human body, that includes the combination of recited limitations in claim 4. The art alone or in combination did not teach wherein the circuitry is configured to determine the detected force, and wherein the circuitry is configured to determine the position within the human body based on both: (i) the bioimpedance of tissue between the first and second electrically-uninsulated portions while the needle is inserted within the human body, and (ii) the detected force. The closest prior art of record Zarins et al. and Frankhouser et al. fail to disclose the above limitation and would not be obvious to modify since both rely on either bioimpedance or detected force to determine positioning not both in concert. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771